As filed with the Securities and Exchange Commission on March7, 2013 Registration No.333-170065 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-Effective Amendment No.1 to FORM S-8 Registration Statement under the Securities Act of 1933 NORTHERN STATES FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-3449727 (I.R.S. Employer Identification No.) 1601 North Lewis Avenue Waukegan, Illinois 60085 (Address, including zip code of registrant’s principal executive offices) 2009 Restricted Stock Plan of Northern States Financial Corporation (Full title of the plan) Scott Yelvington President and Chief Executive Officer Northern States Financial Corporation 1601 North Lewis Avenue Waukegan, Illinois 60085 (847) 244-6000 (Name, address and telephone number, including area code, of agent for service) Copies to: James M. Kane, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois60601 (312) 609-7500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) EXPLANATORY STATEMENT Deregistration of Securities Northern States Financial Corporation (the “Registrant”) is filing this Post-Effective Amendment No.1 to its Registration Statement on FormS-8, which was filed with the Securities and Exchange Commission on October21, 2010 (File No.333-170065) (the “Registration Statement”), to deregister all shares of the Registrant’s common stock, par value $0.40 per share (the “Common Stock”), covered by the Registration Statement that remain unsold under the Northern States Financial Corporation 2009 Restricted Stock Plan as of the date hereof.A total of 400,000 shares of Common Stock were registered under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Post-effective Amendment No.1 to FormS-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Waukegan, State of Illinois, on March7, 2013. NORTHERN STATES FINANCIAL CORPORATION By:/s/Scott Yelvington Scott Yelvington President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-effective Amendment No.1 to FormS-8 has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date * Chairman of the Board March7, 2013 Allan J. Jacobs /s/Scott Yelvington President, Chief Executive Officer and Director March7, 2013 Scott Yelvington (principal executive officer) * Vice President and Chief Financial Officer March7, 2013 Steven J. Neudecker (principal financial and accounting officer) * Director March7, 2013 Theodore A. Bertrand * Director March7, 2013 Jack H. Blumberg * Director March7, 2013 Frank J. Furlan * Director March7, 2013 James A. Hollensteiner Director March7, 2013 P. David Kuhl * Director March7, 2013 Barbara Jo Martin * Director March7, 2013 Raymond M. Mota Director March7, 2013 Charles W. Smith * Signed pursuant to power of attorney By: /s/Scott Yelvington Scott Yelvington (Attorney-in-Fact)
